Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 and 5-11 are pending.
Claims 1-3 and 5-11 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Casey Huffmire on May 24, 2022.

Please amend claims 1, 4, 9 and 10 as follows: 

1. (Currently Amended) An information processing apparatus comprising:
a storage; and
one or more controllers including one or more processors and one or more memories, the one or more controllers configured to:
store an application package including a plurality of scripts in the storage;
load a script to execute a function from the plurality of scripts included in the application package, the application package including the script which is loaded to execute the function and a script which is not loaded to execute the function;
detect an alteration of the loaded script based on digest information calculated from the loaded script and digest information corresponding to the scripts stored in the storage; 
execute the function using the loaded script, on condition that an alteration of the loaded script is not detected,
wherein the one or more controllers do not execute detecting an alteration of the script which is not loaded to execute the function included in the application package;
when the script to execute the function included in the application package is loaded to a virtual machine, record a fact that the script has been loaded; and
before the script is loaded to the virtual machine, determine whether the script has been loaded based on the fact, and cause a detection of alteration of the loaded script not to be performed if the script is already loaded.

4. (Canceled)

9. (Currently Amended) An information processing method comprising:
storing, in a storage, an application package including a plurality of scripts in the storage;
loading a script to execute a function from the plurality of scripts included in the application package, the application package including the script which is loaded to execute the function and a script which is not loaded to execute the function;
detecting an alteration of the loaded script based on digest information calculated from the loaded script and digest information corresponding to the scripts stored in the storage; 
executing the function using the loaded script, on condition that an alteration of the loaded script is not detected, [[;]]
wherein detecting an alteration of the script which is not loaded to execute the function included in the application package is not executed;
when the script to execute the function included in the application package is loaded to a virtual machine, recording a fact that the script has been loaded; and
before the script is loaded to the virtual machine, determining whether the script has been loaded based on the fact, and causing a detection of alteration of the loaded script not to be performed if the script is already loaded.

10. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute an information processing method in an information processing apparatus, the information processing method comprising:
storing, in a storage, an application package including a plurality of scripts in the storage;
loading a script to execute a function from the plurality of scripts included in the application package, the application package including the script which is loaded to execute the function and a script which is not loaded to execute the function;
detecting an alteration of the loaded script based on digest information calculated from the loaded script and digest information corresponding to the scripts stored in the storage; 
executing the function using the loaded script, on condition that an alteration of the loaded script is not detected, [[;]]
wherein detecting an alteration of the script which is not loaded to execute the function included in the application package is not executed;
when the script to execute the function included in the application package is loaded to a virtual machine, recording a fact that the script has been loaded; and
before the script is loaded to the virtual machine, determining whether the script has been loaded based on the fact, and causing a detection of alteration of the loaded script not to be performed if the script is already loaded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 9 and 10, the primary reason for allowance is the inclusion of “when the script to execute the function included in the application package is loaded to a virtual machine, recording a fact that the script has been loaded; and before the script is loaded to the virtual machine, determining whether the script has been loaded based on the fact, and causing a detection of alteration of the loaded script not to be performed if the script is already loaded” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
Primary Examiner, Art Unit 2196